IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 20, 2008
                                 No. 07-10431
                              Conference Calendar            Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ANDREW BAKAS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:06-CR-110-1


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Andrew Bakas appeals the 30-month sentence imposed following his guilty
plea conviction for one count of passing counterfeit obligations of the United
States, in violation of 18 U.S.C. § 472.
      A district court’s legal analysis at sentencing is reviewed de novo. United
States v. Olis, 429 F.3d 540, 545 (5th Cir. 2005). Bakas argues that the district
court erred in assigning him a criminal history score based on three offenses that



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10431

did not occur until after the counterfeiting offense to which he pleaded guilty.
Bakas’s argument is foreclosed by this court’s decision in United States v. Lara,
975 F.2d 1120, 1129 (5th Cir. 1992). The controlling sequence of events is not
the order in which the crimes are committed but the order in which the
sentences are imposed. See U.S.S.G. § 4A1.2(a)(1). Bakas also argues that the
district court’s assessment of a criminal history score violates the goals of the
Sentencing Guidelines. However, he does not support his conclusional argument
with a citation to any persuasive authority.
      The judgment of the district court is AFFIRMED.




                                       2